67 So. 3d 1230 (2011)
Demeritt RUCKER, Appellant,
v.
FLORIDA DEPARTMENT OF REVENUE, etc., et al., Appellees.
No. 3D10-3165.
District Court of Appeal of Florida, Third District.
August 31, 2011.
Kenneth M. Kaplan, for appellant.
Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant Attorney General, Tallahassee, for appellee, Department of Revenue, Child Support Enforcement.
Before SHEPHERD and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1980).